COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Julius Tabe, M.D. v. Texas Inpatient Consultants, LLP
Appellate case number:       01-22-00294-CV
Trial court case number:     2014-73381
Trial court:                 129th District Court of Harris County
        On November 4, 2022, appellee, Texas Inpatient Consultants, LLP filed a letter with
the Court “requesting that the Court supplement the [c]lerk[‘]s [r]ecord with the documents
appended to [appellee’s] brief” pursuant to Texas Rule of Appellate Procedure 34.5(c),
titled “supplementation.” See TEX. R. APP. P. 34.5(c). We construe appellee’s letter as a
letter motion requesting that this Court “supplement” the clerk’s record.
        This Court is not responsible for the preparation or supplementation of the clerk’s
record for an appeal. The responsibility for preparing, or supplementing, the clerk’s record
lies with the trial court clerk. See TEX. R. APP. P. 35.3 (“The trial court clerk is responsible
for preparing, certifying and timely filing the clerk’s record.”). Further, in the event a
party, or this Court, believes “a relevant item has been omitted from the clerk’s record,”
that party “may by letter” request that the “trial court clerk to prepare, certify, and file in
the appellate court a supplement containing” any such omitted item. See TEX. R. APP. P.
34.5(c).
        Accordingly, appellee’s letter motion for this Court to supplement the clerk’s record
is denied. Nothing in this order precludes any party, including appellee, from requesting
that the trial court clerk supplement the clerk’s record in accordance with the Texas Rules
of Appellate Procedure.
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra__________
                    Acting individually  Acting for the Court

Date: __November 22, 2022______